BRICKELL, C. J.—
The present constitution imposes limitations and restraints upon the legislative power of taxation which are not found in the earlier constitutions. It-ordains that “ all taxes levied on property in this State shall be assessed in exact proportion to the value of such property.” Further, “ The general assembly shall not have the power to-levy, in any one year, a greater rate of taxation than three-fourths of one per centwn on the value of the taxable property within the State;” and further, “ the property of private corporations, associations, and individuals of this State, shall forever be taxed at the same rate.” The revenue law, in providing for the assessment of the property of railroad companies, prescribes, as a rule for ascertaining the value of' such property, that “ in no case, where the data of such an estimate are in the possession of the Board of Assessment, shall such property be estimated at a sum less than that which, at an interest of eight per cent, would yield the sum shown by such data to consist of the whole earnings, deducting the running expenses of such road; but in no case, nor in any extent, is any allowance or deduction to be made on any other account.”—Code of 1876, §383.
The board for the assessment of the property of railroad companies, having before it evidence that the property of' the Alabama Central Bailroad Company was of the value of $422,716.47, nevertheless assessed it at $644,732.47 ; following the rule prescribed by the revenue law, because that sum, at an interest of eight per cent., would yield an amount equal to its net earnings the preceding year, ascertaining such earnings by deducting only the running expenses. The validity of this assessment is the single question presented; and its validity depends wholly upon the inquiry, whether the general assembly had power, under the constitution, to prescribe the rule on which the assessment is based.
The constitution is plain, and imperative. The value of" *556property, not its income, is the standard on which au assessment must be based. The legislature may prescribe rules, and may supply instrumentalities for ascertaining such value. It may, as it has done in other parts of the statute under consideration, clothe the assessors, or the board of assessment, with powers to obtain proper evidence on which they can proceed to ascertain such value. Though these officers, in observing these rules, and in passing on such evidence, should err to the prejudice of the State, or of the tax-payer, there would be no remedy for the correction of such error. The statute under consideration passes beyond providing a mere rule for ascertaining the value of the property of railroad companies. The value of such property can in no event be assessed at less than a sum which, at eight per cent, per annum, would produce its annual net earnings. If its net earnings, ascertained in the mode prescribed, will not produce a sum, at eight per cent, per annum, equal to the value of the road as otherwise shown, then the assessment of taxes must be on such value. In the one case, the income of the property furnishes a conclusive standard of value; in the other, it is wholly discarded. The legislature has not power to declare the value of property, and then assess taxes upon it as of that value; nor has it the power to assume and declare that the net income or earnings of property is an unerring test of its value. The value of the property, considering the uses for which it is employed, and the profit which may be derived from it, may be ascertained under rules which the legislature may pi’escribe. The value must be ascertained, and taxes assessed upon it. It is not competent for the legislature to declare that any species of prop■erty is of a particular value, because of its income, or to declare that the income alone shall be considered in determining its value. If the rule prescribed for the assessment of taxes on the property of railroads ivas applied to the assessment of the property of individuals, the violation of the constitution would not be doubted. Two planters own adjoining plantations, of equal fertility, and of equal value in all respects; the one, by his skill, industry, economy, and prudence, derives a net income which, if regarded as eight per cent, per annum on the value of his plantation, would produce a sum exceeding its actual value; in the market it would not command such value; an artificial value would thus, by legislative enactment, be imparted to his plantation, and his thrift and industry be' converted into a subject of taxation. The other could be taxed on the value of his *557plantation, though, from the want of skill or thrift, so far from deriving an income, he had in its cultivation been involved in debt. We can not read the constitution, without a conviction that its purpose is to free property from all arbitrary and artificial taxation—to limit the legislature to a specified rate of taxation on its value. The limitation would be in vain, if the legislature could prescribe a standard of value.
There can bo no discrimination and no distinction between the property of individuals and of corporations. The constitution obliterates all such discriminations and distinctions; and while the legislature can not, as formerly, grant to corporations immunity or exemption from taxation, it can not subject them to any other standard or rate of taxation than that to which natural persons are subjected. If the legislature had declared that all railorads should be taxed as if the value of the road was so much per mile; or that all lands should be taxed as if they were of a particular value per acre, there would be no discussion of the question that legislative power had been transcended. What real difference is there, between such an enactment and an enactment like the the present—that the net earnings of a railroad shall be regarded as eight per cent, of the value of its property? Why say eight per cent? True, eight per cent, is the legal rate of interest; but is it consequently a legal standard, ora practical standard of the value of property, when such property will produce by way of income that sum? Property which will produce only that income, will but rarely find a purchaser who will invest in it for the purpose of obtaining interest only. The rate of interest is not a standard of the value of property, but the measure of damages fixed by law for the forbearance of a debt, the loan of money, or its detention after the day it should have been paid.
There are many and difficult questions to be considered, in subjecting the property of railroads to taxation according to its value,—the only taxation to which they may be subjected under the constitution. These are for the consideration of the legislature,—not of the judicial department- of the Government. We are bound to declare the constitution does not authorize the legislature to prescribe or declare an arbitrary or artificial value of the property of individuals or corporations, and assess taxes on such valuation. This is attempted by the statute prescribing the rule by which the board of assessment was governed. The assessment is, consequently, invalid,—an excess of authority by the board. *558'The judgment of the City Court, vacating it, is therefore affirmed.